12 N.Y.2d 1011 (1963)
John H. Holgerson, Appellant,
v.
South 45th Street Garage, Inc., Respondent and Third-Party Plaintiff-Appellant. Marcato Elevator Company, Inc., Third-Party Defendant-Respondent.
Court of Appeals of the State of New York.
Argued January 23, 1963.
Decided February 28, 1963.
Benjamin H. Siff and Benjamin Goldstein for appellant.
Lester D. Cook and Paul O. Hastings for respondent and third-party plaintiff-appellant.
Frederick Mandel and Bernard Helfenstein for third-party defendant-respondent.
Concur: Judges DYE, FULD, VAN VOORHIS, BURKE and SCILEPPI. Chief Judge DESMOND and Judge FOSTER dissent and vote to reverse upon the ground that there was a jury issue as to the alleged failure of defendant garage to provide a safe place to work.
Judgment affirmed, with costs to defendant garage against plaintiff and to defendant elevator company against defendant garage; no opinion.